Exhibit 10.23


FORM OF
INDEMNIFICATION AGREEMENT
This Indemnification Agreement is dated as of _______, (this “Agreement”) and is
by and among The Carlyle Group Inc., a Delaware corporation (the “Company”), and
the Indemnitee named on the signature page hereto (“Indemnitee”).
Background
The Company believes that, in order to attract and retain highly competent
persons to serve as directors or in other capacities, including as officers, it
must provide such persons with adequate protection through indemnification
against the risks of claims and actions against them arising out of their
services to and activities on behalf of the Company and its subsidiaries and
affiliates.
The Company desires and has requested Indemnitee to serve as a director and/or
in another capacity, including as a director, officer, employee or agent of the
Company or its affiliates, and, in order to induce the Indemnitee to so serve,
the Company is willing to grant the Indemnitee the indemnification provided for
herein. Indemnitee is willing to so serve on the basis that such indemnification
be provided.
The parties by this Agreement desire to set forth their agreement regarding
indemnification and the advancement of expenses.
In consideration of the mutual covenants and agreements set forth below, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
Section 1.Indemnification.
To the fullest extent permitted by applicable law, including Section 145 of the
General Corporation Law of the State of Delaware (as it may be amended, the
“DGCL”):
(a)    The Company shall indemnify Indemnitee if Indemnitee was or is made or is
threatened to be made a party to, or is otherwise involved in, as a witness or
otherwise, any threatened, pending or completed action, suit or proceeding
(brought by or in the right of the Company or otherwise), whether civil,
criminal, administrative, regulatory, legislative or investigative and whether
formal or informal, including any appeal therefrom, (i) by reason of the fact
that Indemnitee is or was or has agreed to serve as a director, officer,
employee or agent of the Company or its affiliates, or by reason of any action
alleged to have been taken or omitted to be taken by Indemnitee in such
capacity, or (ii) by reason of the fact that Indemnitee is or was serving or has
agreed to serve at the request of the Company or any of its affiliates as a
director, officer, employee or agent (which, for purposes hereof, shall include
a trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise (each such entity, a “Primary


1

--------------------------------------------------------------------------------




Obligor”) or by reason of any action alleged to have been taken or omitted to be
taken by Indemnitee in such capacity. The indemnification of an Indemnitee of
the type identified in clause (i) of this Section 1(a) shall, to the extent not
in conflict with such policy, be secondary to any and all payment to which such
person is entitled from any relevant insurance policy issued to or for the
benefit of the Company or Indemnitee. The indemnification of an Indemnitee of
the type identified in clause (ii) of this Section 1(a) shall be secondary to
any and all indemnification to which such person is entitled from (x) the
relevant Primary Obligor (including any payment made to such person under any
insurance policy issued to or for the benefit of such Primary Obligor or the
Indemnitee), and (y) the relevant Fund (if applicable) (including any payment
made to such person under any insurance policy issued to or for the benefit of
such Fund or the Indemnitee) (clauses (x) and (y) together, the “Primary
Indemnification”), and will only be paid to the extent the Primary
Indemnification is not paid and/or does not provide coverage (e.g., a
self-insured retention amount under an insurance policy). No such Primary
Obligor or Fund shall be entitled to contribution or indemnification from or
subrogation against the Company. If, notwithstanding the foregoing, the Company
makes an indemnification payment or advance expenses to such an Indemnitee, the
Company shall be subrogated to the rights of such Indemnitee against the
relevant Primary Obligor or Fund (if applicable) or under any insurance policy
issued to or for the benefit of the Company, Primary Obligor, Fund or the
Indemnitee. “Fund” means any fund, investment vehicle or account whose
investments are managed or advised by the Company (if any) or its affiliates.
(b)    The indemnification provided by this Section 1 shall be from and against
all loss and liability suffered and expenses (including attorneys’ fees),
judgments, fines, penalties, interest and amounts paid in settlement actually
and reasonably incurred by or on behalf of Indemnitee in connection with any
such action, suit or proceeding, including any appeals.
Section 2.    Advance Payment of Expenses. To the fullest extent permitted by
applicable law, including Section 145 of the DGCL, expenses (including
attorneys’ fees) incurred by Indemnitee in appearing at, participating in or
defending any action, suit or proceeding or in connection with an enforcement
action as contemplated by Section 3(e), shall be paid by the Company in advance
of the final disposition of such action, suit or proceeding within 30 days after
receipt by the Company of a statement or statements from Indemnitee requesting
such advance or advances from time to time (which shall include invoices
received by the Indemnitee in connection with such expenses, but in the case of
invoices for legal services, any references to legal work performed or to
expenditures made that would cause Indemnitee to waive any privilege accorded by
applicable law or court rules may be omitted), whether prior to or after final
disposition of any action, suit or proceeding. The Indemnitee hereby undertakes
to repay any amounts advanced (without interest) to the extent that it is
ultimately determined that Indemnitee is not entitled under this Agreement to be
indemnified by the Company in respect thereof, it being understood that
Indemnitee may make any such payment in cash, through the delivery of equity
interests in the Company or its affiliates (valued at fair value at the time of
such delivery), or any combination thereof. Such undertaking shall be unsecured
and accepted without reference to the financial ability of the Indemnitee to
make repayment and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this


2

--------------------------------------------------------------------------------




Agreement. No other form of undertaking shall be required of Indemnitee other
than the execution of this Agreement. This Section 2 shall be subject to Section
3(b) and shall not apply to any claim made by Indemnitee for which indemnity is
excluded pursuant to Section 6.
Section 3.    Procedure for Indemnification; Notification and Defense of Claim.
(a)    (i) Indemnitee shall notify the Company in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement
hereunder as soon as reasonably practicable following receipt by Indemnitee of
written notice thereof or Indemnitee’s otherwise becoming aware thereof. The
written notification to the Company shall include a description of the nature of
the action, suit or proceeding and the facts underlying such action, suit or
proceeding, in each case to the extent known by the Indemnitee. The failure to
promptly notify the Company of the commencement of the action, suit or
proceeding, or of Indemnitee’s request for indemnification, will not relieve the
Company from any liability that it may have to Indemnitee hereunder, except to
the extent the Company is materially prejudiced in its defense of such action,
suit or proceeding as a result of such failure.
(ii)    To obtain indemnification under this Agreement, Indemnitee shall submit
to the Company a written request therefor including such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to enable the Company to determine whether and to what extent Indemnitee is
entitled to indemnification hereunder.
(b)    With respect to any action, suit or proceeding of which the Company is so
notified as provided in this Agreement, the Company shall, subject to the last
two sentences of this paragraph, be entitled to assume the defense of such
action, suit or proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of the Company’s election to
do so. After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any subsequently-incurred fees of separate
counsel engaged by Indemnitee with respect to the same action, suit or
proceeding unless the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Company. Notwithstanding the foregoing,
if Indemnitee, based on the advice of his or her counsel, shall have reasonably
concluded (with written notice being given to the Company setting forth the
basis for such conclusion) that, in the conduct of any such defense, there is or
is reasonably likely to be a conflict of interest or position between the
Company and Indemnitee with respect to a significant issue, then the Company
will not be entitled, without the written consent of Indemnitee, to assume such
defense. In addition, the Company will not be entitled, without the written
consent of Indemnitee, to assume the defense of any claim brought by or in the
right of the Company.
(c)    To the fullest extent permitted by applicable law, including Section 145
of the DGCL, the Company’s assumption of the defense of an action, suit or
proceeding in accordance with paragraph 3(b) will constitute an irrevocable
acknowledgement by the Company that any loss and liability suffered by
Indemnitee and expenses (including attorneys’ fees),


3

--------------------------------------------------------------------------------




judgments, fines and amounts paid in settlement by or for the account of
Indemnitee incurred in connection therewith are indemnifiable by the Company
under Section 1 of this Agreement.
(d)    The determination whether to grant Indemnitee’s indemnification request
shall be made promptly and in any event within 30 days following the Company’s
receipt of a request for indemnification in accordance with Section 3(a)(ii). If
the Company determines that Indemnitee is entitled to such indemnification or,
as contemplated by paragraph 3(c) the Company has acknowledged such entitlement,
the Company will make payment to Indemnitee of the indemnifiable amount within
such 30 day period. If the Company is not deemed to have so acknowledged such
entitlement or the Company’s determination of whether to grant Indemnitee’s
indemnification request shall not have been made within such 30 day period, the
requisite determination of entitlement to indemnification shall, subject to
Section 6, nonetheless be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.
(e)    In the event that (i) the Company determines in accordance with this
Section 3 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Company denies a request for indemnification, in whole or in
part, or fails to respond or make a determination of entitlement to
indemnification within 30 days following receipt of a request for
indemnification as described above, (iii) payment of indemnification is not made
within such 30 day period, (iv) advancement of expenses is not timely made in
accordance with Section 2, or (v) the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication in any
court of competent jurisdiction of his or her entitlement to such
indemnification or advancement of expenses. Indemnitee’s expenses (including
attorneys’ fees) incurred in connection with determining Indemnitee’s right to
indemnification or advancement of expenses, in whole or in part, in any such
proceeding or otherwise shall also be indemnified by the Company to the fullest
extent permitted by applicable law (whether such efforts are successful or
unsuccessful).
(f)    Indemnitee shall be presumed to be entitled to indemnification and
advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3 of this Agreement, as the
case may be. The Company shall have the burden of proof in overcoming such
presumption, and such presumption shall be used as a basis for a determination
of entitlement to indemnification and advancement of expenses unless the Company
overcomes such presumption by clear and convincing evidence. No determination by
the Company (including by directors or any independent counsel) that the
Indemnitee has not satisfied any applicable standard of conduct shall be a
defense to any claim by the Indemnitee for indemnification or reimbursement or
advance payment of expenses by the Company hereunder or create a presumption
that the Indemnitee has not met any applicable standard of conduct. The
termination of any proceeding by judgment, order, settlement, conviction or upon
a plea of nolo contendere or its equivalent, shall not, of itself, create a


4

--------------------------------------------------------------------------------




presumption that the Indemnitee did not act in good faith and in a manner which
the Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Company, and, with respect to any criminal proceeding, had
reasonable cause to believe that his conduct was unlawful. If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some portion of expenses, judgments, fines, penalties, interest and amounts
paid in settlement, but not the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
Section 4.    Insurance and Subrogation.
(a)    The Company may purchase or otherwise obtain coverage under a policy or
policies of insurance, providing Indemnitee with coverage, subject to the terms
and conditions of such policy or policies, for any liability asserted against,
and incurred by, Indemnitee or on Indemnitee’s behalf by reason of the fact that
Indemnitee is or was or has agreed to serve as a director, officer, employee or
agent of the Company or its affiliates, or is or was serving or has agreed to
serve at the request of the Company or its affiliates as a director, officer,
employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, or arising out of Indemnitee’s status as such, whether
or not the Company would have the power to indemnify Indemnitee against such
liability under the provisions of this Agreement. If the Company has such
insurance in effect at the time the Company receives from Indemnitee any notice
of any matter with respect to which Indemnitee intends to seek indemnification
or advancement hereunder, the Company shall give prompt notice thereof to the
insurers in accordance with the procedures set forth in the policy or policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of Indemnitee, all amounts payable as a result
of such proceeding in accordance with the terms of such policy or policies.
(b)    In the event of any payment by the Company under this Agreement the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee with respect to any insurance policy. Indemnitee shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights in accordance with the terms of such insurance
policy. The Company shall, jointly and severally, pay or reimburse all expenses
actually and reasonably incurred by Indemnitee in connection with such
subrogation.
(c)    The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines and amounts paid in settlement, and excise taxes with respect
to an employee benefit plan or penalties) if and to the extent that Indemnitee
has otherwise actually received such payment under this Agreement or any
insurance policy, contract, agreement or otherwise.
Section 5.    Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:


5

--------------------------------------------------------------------------------




(a)    The term “action, suit or proceeding” shall be broadly construed and
shall include, without limitation, the investigation (formal or informal),
preparation, prosecution, defense, settlement, arbitration, mediation and appeal
of, and the giving of testimony in, any threatened, pending or completed
investigation, audit, claim, action, suit, arbitration, alternative dispute
resolution mechanism, hearing or other proceeding, whether civil, criminal,
administrative, regulatory, legislative or investigative.
(b)    The term “by reason of the fact that Indemnitee is or was or has agreed
to serve as a director, officer, employee or agent of the Company, or while
serving as a director or officer of the Company, is or was serving or has agreed
to serve at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise”
shall be broadly construed and shall include, without limitation, any actual or
alleged act or omission to act. Without limiting the foregoing in any way, a
person who acted in good faith and in a manner such person reasonably believed
to be in the interests of the participants and beneficiaries of an employee
benefit plan shall be deemed to have acted in a manner not opposed to the best
interests of the Company.
(c)    The term “expenses” shall be broadly construed and shall include, without
limitation, all direct and indirect costs of any type or nature whatsoever
(including, without limitation, all attorneys’ fees, retainers, court costs,
fees of experts and other professionals, witness fees, travel expenses,
duplicating, printing and binding costs, telephone charges, postage, delivery
service fees, facsimile transmission charges, secretarial services, any federal,
state, local or foreign taxes imposed on Indemnitee as a result of actual or
deemed receipt of any payments under this Agreement, appeal bonds, all other
disbursements and other out-of-pocket costs of the types customarily incurred in
connection with, or as a result of, prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a deponent or a
witness, or otherwise participating in any action, suit or proceeding and
reasonable compensation for time spent by Indemnitee for which Indemnitee is not
otherwise compensated by the Company or any third party), actually and
reasonably incurred by Indemnitee in connection with either the investigation,
defense or appeal of an action, suit or proceeding or establishing or enforcing
a right to indemnification under this Agreement or otherwise incurred in
connection with a claim that is indemnifiable hereunder.
(d)    The term “judgments, fines and amounts paid in settlement” shall be
broadly construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever (including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the Company), as
well as any penalties or excise taxes assessed on a person with respect to an
employee benefit plan.
Section 6.    Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:
(a)    Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to any action, suit or proceeding (or part thereof)
initiated by


6

--------------------------------------------------------------------------------




Indemnitee, except with respect to any compulsory counterclaim brought by
Indemnitee or an action, suit or proceeding brought to establish or enforce a
right to indemnification or advancement of expenses under this Agreement (which
shall be governed by the provisions of Section 6(b) of this Agreement), unless
such action, suit or proceeding (or part thereof) was authorized or consented to
by the Board of Directors of the Company.
(b)    Section 16(b) Matters. To indemnify Indemnitee on account of any action,
suit or proceeding in which Indemnitee agrees to or is liable for disgorgement
of profits made from the purchase or sale by Indemnitee of securities pursuant
to the provisions of Section 16(b) of the Securities Exchange Act of 1934, as
amended.
(c)    Bad Faith, Fraud or Willful Misconduct. To indemnify Indemnitee on
account of conduct by Indemnitee where such conduct has been determined by a
final (not interlocutory) judgment or other adjudication of a court or
arbitrator or administrative body of competent jurisdiction as to which there is
no further right or option of appeal or the time within which an appeal must be
filed has expired without such filing to have been in bad faith or knowingly
fraudulent or to constitute willful misconduct.
Section 7.    Certain Settlement Provisions. The Company shall have no
obligation to indemnify Indemnitee under this Agreement for any amounts paid in
settlement of any action, suit or proceeding without the Company’s prior written
consent. The Company shall not settle any action, suit or proceeding in any
manner that would impose any fine or other obligation on Indemnitee without
Indemnitee’s prior written consent. Neither the Company nor Indemnitee will
unreasonably withhold his, her, its or their consent to any proposed settlement.
Section 8.    Savings Clause. If any provision or provisions (or portion
thereof) of this Agreement shall be invalidated on any ground by any court of
competent jurisdiction, then the Company shall nevertheless indemnify Indemnitee
if Indemnitee was or is made or is threatened to be made a party or is otherwise
involved in any threatened, pending or completed action, suit or proceeding
(brought by or in the right of the Company or otherwise), whether civil,
criminal, administrative, regulatory, legislative or investigative and whether
formal or informal, including appeals, by reason of the fact that Indemnitee is
or was or has agreed to serve as a director, officer, employee or agent of the
Company or its agents, or is or was serving or has agreed to serve at the
request of the Company or its affiliates as a director, officer, employee or
agent (which, for purposes hereof, shall include a trustee, partner or manager
or similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted in such capacity,
from and against all loss and liability suffered and expenses (including
attorneys’ fees), liabilities, judgments, fines and amounts paid in settlement
reasonably incurred by or on behalf of Indemnitee in connection with such
action, suit or proceeding, including any appeals, to the fullest extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated and to the fullest extent permitted by applicable law.
Section 9.    Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event,


7

--------------------------------------------------------------------------------




the Company shall, to the fullest extent permitted by applicable law, contribute
to the payment of all of Indemnitee’s loss and liability suffered and expenses
(including attorneys’ fees), liabilities, judgments, fines and amounts paid in
settlement reasonably incurred by or on behalf of Indemnitee in connection with
any action, suit or proceeding, including any appeals, in an amount that is just
and equitable in the circumstances; provided, that, without limiting the
generality of the foregoing, such contribution shall not be required where such
holding by the court is due to any limitation on indemnification set forth in
Section 6 or 7 hereof.
Section 10.    Form and Delivery of Communications. All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered by hand, upon receipt
by the party to whom said notice or other communication shall have been
directed, (b) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier, one day after deposit with such courier and with
written verification of receipt, or (d) sent by email or facsimile transmission,
with receipt of oral confirmation that such transmission has been received.
Notice to the Company shall be directed to: c/o The Carlyle Group Inc., 1001
Pennsylvania Avenue, N.W., Suite 220 South, Washington, D.C. 20004, Attention:
General Counsel, facsimile: (202) 729-5325. Notice to the Indemnitee shall be
directed to the Indemnitee as set forth on the signature page hereto.
Section 11.    Nonexclusivity. The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of, a substitute for or in abrogation of any other rights which
Indemnitee may have under any provision of law, in any court in which a
proceeding is brought, the certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement, or comparable organizational documents of the
Company, other agreements or otherwise, and Indemnitee’s rights hereunder shall
inure to the benefit of the heirs, executors and administrators of Indemnitee.
No amendment or alteration of the certificate of incorporation, bylaws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement, or comparable organizational
documents of the Company or any other agreement shall adversely affect the
rights provided to Indemnitee under this Agreement.
Section 12.    Enforcement. The Company shall be precluded from asserting in any
judicial proceeding that the procedures and presumptions of this Agreement are
not valid, binding and enforceable. The Company agrees that its execution of
this Agreement shall constitute a stipulation by which it shall be irrevocably
bound in any court of competent jurisdiction in which a proceeding by Indemnitee
for enforcement of his rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special, and that failure of the Company to comply with the provisions of this
Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to breach
of this Agreement, Indemnitee shall be entitled to injunctive or mandatory
relief directing specific performance by the Company of its respective
obligations under this Agreement.


8

--------------------------------------------------------------------------------




Section 13.    No Construction as Employment Agreement. Nothing contained herein
shall be construed as giving Indemnitee any right to be retained as a director
and/or officer of the Company or in the employ of the Company. For the avoidance
of doubt, the indemnification and advancement of expenses provided under this
Agreement shall continue as to the Indemnitee even though he may have ceased to
be a director, officer, employee or agent of the Company.
Section 14.    Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by applicable law.
Section 15.    Entire Agreement. Subject to Section 11, this Agreement and the
documents expressly referred to herein constitute the entire agreement between
the parties hereto with respect to the matters covered hereby, and any other
prior or contemporaneous oral or written understandings or agreements with
respect to the matters covered hereby are expressly superseded by this
Agreement.
Section 16.    Modification and Waiver. No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
For the avoidance of doubt, this Agreement may not be terminated by the Company
without Indemnitee’s prior written consent.
Section 17.    Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, to expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
Section 18.    Service of Process and Venue. Each of the parties hereto hereby
irrevocably and unconditionally (i) agrees that any action or proceeding arising
out of or in connection with this Agreement may be brought in the Court of
Chancery of the State of Delaware (the “Delaware Court”), (ii) consents to
submit to the non-exclusive jurisdiction of the Delaware Court for purposes of
any action or proceeding arising out of or in connection with this Agreement,
(iii) appoints, to the extent the Company is not otherwise subject to service of
process in the State of Delaware, irrevocably The Corporation Trust Company,
1209 Orange Street, Wilmington, New Castle County, Delaware 19801 as its agent
in the State of Delaware for acceptance of legal process in connection with any
such action or proceeding against the Company with the same legal force and
validity as if served upon the Company personally within the State of Delaware,
(iv) waives any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (v) waives, and agrees not to plead or to
make, any


9

--------------------------------------------------------------------------------




claim that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.
Section 19.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification by the Company of
Indemnitee, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.
Section 20.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.
Section 21.    Headings and Section References. The section and subsection
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Section
references are to this Agreement unless otherwise specified.


10

--------------------------------------------------------------------------------






This Indemnification Agreement has been duly executed and delivered to be
effective as of the date stated above.
INDEMNITEE:




_________________________________
Name:
Email:




THE CARLYLE GROUP INC.




By: ______________________________
Name:
Title:










11